In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1367V
                                         UNPUBLISHED


    PAUL SHUPING,                                              Chief Special Master Corcoran
    as father and natural guardian of minor
    child, T.S.,                                               Filed: September 13, 2021

                         Petitioner,                           Special Processing Unit (SPU);
    v.                                                         Damages Decision on Proffer; Table
                                                               Injury; Rotavirus Vaccine;
    SECRETARY OF HEALTH AND                                    Intussusception.
    HUMAN SERVICES,

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

       On October 13, 2020, Petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that T.S., his minor child, suffered intussusception as a
result of a rotavirus vaccine administered on October 18, 2017. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.




1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 29, 2021, I issued a ruling that Petitioner, on behalf of T.S., was entitled
to compensation for T.S.’s Table intussusception. ECF No. 15. On September 10, 2021,
Respondent filed a proffer on an award of compensation, to which Petitioner agrees.
Proffer (ECF No. 25) (attached hereto as Exhibit A). Id. Based on the record as a whole,
I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award:

       •   A lump sum payment of $50,000.00 (for T.S.’s pain and suffering) in the
           form of a check payable to Petitioner as guardian/conservator of T.S.’s
           estate; and

       •   A lump sum payment of $5,490.68 (for Petitioner’s past unreimbursable
           expenses related to T.S.’s vaccine-related injury) in the form of a check
           payable to Petitioner.

      These amounts represent compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

       IT IS SO ORDERED.
                                                            s/Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                   )
 PAUL SHUPING, as father and natural               )
 guardian of minor child, T.S.,                    )
                                                   )
                 Petitioner,                       )    No. 20-1367V
                                                   )    Chief Special Master Corcoran
 v.                                                )    ECF
                                                   )
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                 Respondent.                       )


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 13, 2020, Paul Shuping (“petitioner”) filed a petition for compensation on

behalf of his minor child, T.S., under the National Childhood Vaccine Injury Act of 1986, 42

U.S.C. §§ 300aa-1 to -34 (“Vaccine Act” or “Act”), alleging that T.S. suffered intussusception as

a result of receiving a rotavirus vaccination on October 18, 2017. See Petition at Preamble. On

March 29, 2021, respondent conceded that entitlement to compensation was appropriate under

the terms of the Vaccine Act. ECF No. 13. Thereafter, on March 29, 2021, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for T.S.’s intussusception and resulting sequelae. ECF No. 15.

I.     Compensation for Vaccine Injury-Related Items

       Based on the evidence of record, respondent proffers that petitioner should be awarded

the following:

       A. Pain and Suffering

       Respondent proffers that petitioner should be awarded $50,000.00 for T.S.’s pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B. Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to T.S.’s vaccine-related injury. Respondent proffers that petitioner should be awarded

past unreimbursable expenses in the amount of $5,490.68. See 42 U.S.C. § 300aa-15(a)(1)(B).

Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     A lump sum payment of $50,000.00 in the form of a check payable to petitioner
               as guardian/conservator of T.S.’s estate. 1 No payments shall be made until
               petitioner provides respondent with documentation establishing that he has been
               appointed as the guardian/conservator of T.S.’s estate; and

       (2)     A lump sum payment of $5,490.68 in the form of a check payable to petitioner.


                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             TRACI R. PATTON
                                             Assistant Director
                                             Torts Branch, Civil Division




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.

                                                2
                            /s/ Meghan R. Murphy
                            MEGHAN R. MURPHY
                            Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Tel: (202) 616-4264
                            meghan.r.murphy@usdoj.gov

DATED: September 10, 2021




                              3